         Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.25 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT

                                        DISTRICT OF UTAH


    JOHN H. SCHOPPE,                                   REPORT AND RECOMMENDATION

                    Plaintiff,
                                                           Case No. 1:20-cv-00082-DB-JCB
    v.

    STATE OF UTAH, et al.,                                    District Judge Dee Benson

                    Defendants.                           Magistrate Judge Jared C. Bennett


            District Judge Dee Benson referred this case to Magistrate Judge Jared C. Bennett under

28 U.S.C. § 636(b)(1)(B). 1 The court notes that pro se Plaintiff John H. Schoppe (“Mr.

Schoppe”) has been permitted to proceed in forma pauperis under 28 U.S.C. § 1915 (“IFP

Statute”). 2 Before the court are: (1) the review of Mr. Schoppe’s complaint 3 under the authority

of the IFP Statute, (2) Mr. Schoppe’s motion to “allow a book” as an exhibit to his complaint, 4

and (3) his motion for preliminary injunctive relief. 5 As discussed below, this case should be

dismissed, and Mr. Schoppe’s other two motions fail as a matter of law.




1
    ECF No. 5.
2
    ECF No. 2.
3
    ECF No. 3.
4
    ECF No. 4.
5
    ECF No. 6.
      Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.26 Page 2 of 13




                                             BACKGROUND

           Mr. Schoppe’s complaint names as defendants the State of Utah; Workforce Services;

Medicaid; the United States of America; Social Security; the Internal Revenue Service; the

Department of Justice; and “all entities, Administrative Agencies, and parties included by

practice, definition and/or acts such as the University of Utah, Division of Occupational &

Professional Licensing, jointly and severally” (collectively, “Defendants”). 6 Mr. Schoppe’s

complaint contains the following allegations in support of his claims:

                •   Mr. Schoppe has “exhausted Administrative Remedies or . . . been
                    defeated in exhausting remedy for the damages done over decades
                    by Defendants.” 7

                •   The “damages done” by Defendants “provides overwhelming,
                    incontrovertible, and irrefutable evidence . . . of the systematic
                    abuses by the ‘Fourth Branches of Governments’ [and]
                    Administrative Agencies on Federal, State, and Local levels.” 8

                •   “Both the State of Utah[’s] and the United States of America[’s]
                    Constitutional protections of Separation of Powers, Proportionality,
                    Due Process, Equality, and most others enumerated in the Bill of
                    Rights, and especially the objectives of the very Founding Fathers
                    of this great nation have been and are violated by the arbitrary,
                    capricious, and malicious practices of Defendants.” 9

                •   Mr. Schoppe’s “endless, fruitless dealings with faceless
                    bureaucrats lack transparency and accountability which defeat [his]




6
    ECF No. 3 at 1.
7
    Id. at 2.
8
    Id.
9
    Id. (internal quotations omitted).

                                                      2
      Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.27 Page 3 of 13




                  ability to obtain remedy and stop the wrongful abuses perpetrated
                  by Defendants.” 10

              •   Mr. Schoppe believes that the “aspirational goals and endeavors”
                  of equality, life, liberty, and the pursuit of happiness set forth in the
                  Declaration of Independence “have been undermined, subverted,
                  and effectively destroyed” since the date of the Declaration of
                  Independence, “and most dramatically since President D.
                  Eisenhower’s [f]arewell address to the nation on January 17,
                  1961[,] where he advocated the nation to guard against the
                  potential influence of the military-industrial complex.” 11

              •   Mr. Schoppe claims that he “will establish that it is now the
                  Military-Industrial-Academic-Administrative State-Commerce-
                  Media-Political Party complex (MIAASCMPP) and Elites all over
                  the planet Earth that have conspired, or acted effectively to
                  arbitrarily, capriciously, maliciously, and criminally . . .
                  destroy/deny to all other parties worldwide like” Mr. Schoppe. 12

              •   Defendants, “through their adoption and exercise of the
                  Administrative Law Acts[,] have overwhelmingly betrayed . . . and
                  bastardized all four rights of equality, life, liberty, and the pursuit
                  of happiness of” Mr. Schoppe. 13

           Based upon those allegations, Mr. Schoppe asserts—in all capital letters—causes of

action for: (1) “UNLAWFUL VIOLATION OF THE SEPARATION OF POWERS THROUGH

ADMINISTRATIVE AGENCIES POWERS”; (2) “PHYSICAL, MENTAL, EMOTIONAL,

SPIRITUAL, FINANCIAL, SOCIAL, ECONOMIC, AND PROFESSIONAL DAMAGES”; and




10
     Id.
11
     Id. (internal quotations and emphasis omitted).
12
     Id. (emphasis omitted).
13
     Id. at 4 (emphasis omitted).

                                                     3
      Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.28 Page 4 of 13




(3) “BUREAUCRATIC ABUSES.” 14 Mr. Schoppe also seeks unspecified injunctive relief in his

complaint and asks that the court “hold Defendants guilty of aforesaid violations and award

[him] the damages sought.” 15 Mr. Schoppe claims that he “has no adequate remedy at law” and

that “[w]ithout Court intervention and award of damages, [he] will suffer more actual and

irreparable financial, economic, physical, mental, emotional, career, familial, and professional

damages and injury.” 16

           In his request for relief, Mr. Schoppe seeks: (1) “compensatory damages and punitive

damages in an amount not less than $200,000,000.00”; (2) prejudgment interest; (3) unspecified

injunctive relief; and (4) court costs “arising out of [D]efendants’ abuse, negligence,

incompetence, constructive conspiracy, malfeasance, [and] deprivation of [his] life, liberty, and

pursuit of happiness.” 17

           On the same date he filed his complaint, Mr. Schoppe filed his motion to “allow a book”

as an exhibit to his complaint. 18 Thereafter, he filed his motion for preliminary injunctive

relief. 19




14
     Id. (emphasis omitted).
15
     Id.
16
     Id.
17
     Id. (emphasis omitted).
18
     ECF No. 4.
19
     ECF No. 6.

                                                  4
     Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.29 Page 5 of 13




                                       LEGAL STANDARDS

        To review Mr. Schoppe’s complaint under the authority of the IFP Statute, this court must

consider two legal standards. First, the court considers the law pertaining to failure to state a

claim on which relief can be granted under Fed. R. Civ. P. 12(b)(6). Second, the court considers

the legal standards relating to frivolous claims. Each legal standard is set forth below.

I.      Failure to State a Claim

        Whenever the court authorizes a party to proceed without payment of fees under the IFP

Statute, the court is required to “dismiss the case at any time if the court determines that . . . the

action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

In determining whether a complaint fails to state a claim for relief under the IFP Statute, the

court employs the same standard used for analyzing motions to dismiss for failure to state a

claim under Fed. R. Civ. P. 12(b)(6). Kay v. Bemis, 500 F.3d 1214, 1217-18 (10th Cir. 2007).

Under that standard, the court “look[s] for plausibility in th[e] complaint.” Id. at 1218

(quotations and citations omitted) (second alteration in original). More specifically, the court

“look[s] to the specific allegations in the complaint to determine whether they plausibly support

a legal claim for relief. Rather than adjudging whether a claim is ‘improbable,’ ‘[f]actual

allegations [in a complaint] must be enough to raise a right to relief above the speculative

level.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)) (other quotations

and citation omitted) (second and third alterations in original).

        Additionally, Fed. R. Civ. P. 8 is incorporated into the court’s Rule 12(b)(6) analysis.

U.S. ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1171 (10th Cir. 2010). Rule




                                                   5
   Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.30 Page 6 of 13




8(a)(2) requires that a complaint contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’ Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555, 557) (citations

omitted) (alteration in original). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. Rule 8 requires, at least, that the

allegations of a complaint put the defendant fairly on notice of the claims against him. Twombly,

550 U.S. at 555. The twin purposes of a complaint are to give the opposing party fair notice of

the basis for the claims against him so that he may respond and to allow the court to conclude

that the allegations, if proven, show that the plaintiff is entitled to relief. Monument Builders of

Greater Kan. City, Inc. v. Am. Cemetery Ass’n of Kan. 891 F.2d 1473, 1480 (10th Cir. 1989).

       In analyzing Mr. Schoppe’s complaint, the court is mindful that he is proceeding pro se

and that “[a] pro se litigant’s pleadings are to be construed liberally and held to a less stringent

standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991); see also, e.g., Ledbetter v. City of Topeka, Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).

However, it is not “the proper function of the district court to assume the role of advocate for the

pro se litigant,” Bellmon, 935 F.2d at 1110, and the court “will not supply additional facts, nor

will [it] construct a legal theory for [a pro se] plaintiff that assumes facts that have not been

pleaded.” Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (per curiam). Indeed, as the

Court of Appeals for the Tenth Circuit stated,




                                                   6
      Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.31 Page 7 of 13




                [t]he broad reading of [a pro se] plaintiff’s complaint does not
                relieve the plaintiff of the burden of alleging sufficient facts on
                which a recognized legal claim could be based. . . . [C]onclusory
                allegations without supporting factual averments are insufficient to
                state a claim on which relief can be based. This is so because a pro
                se plaintiff requires no special legal training to recount the facts
                surrounding his alleged injury, and he must provide such facts if
                the court is to determine whether he makes out a claim on which
                relief can be granted. Moreover, in analyzing the sufficiency of the
                plaintiff’s complaint, the court need accept as true only the
                plaintiff’s well-pleaded factual contentions, not his conclusory
                allegations.

Bellmon, 935 F.2d at 1110 (citations omitted). After reviewing a pro se plaintiff’s complaint

under the IFP Statute, the court may dismiss the complaint for failure to state a claim “only

where it is obvious that the plaintiff cannot prevail on the facts he has alleged and it would be

futile to give him an opportunity to amend.” Kay, 500 F.3d at 1217 (quotations and citation

omitted).

II.      Frivolousness

         The IFP Statute also permits the court to dismiss Plaintiff’s amended complaint if its

allegations are frivolous. 28 U.S.C. § 1915(e)(2)(B)(i) (providing that under the IFP Statute, the

court is required to “dismiss the case at any time if the court determines that . . . the action . . . is

frivolous”). As to frivolousness under the IFP Statute, the United States Supreme Court has

stated that “a complaint . . . is frivolous where it lacks an arguable basis either in law or in

fact. . . . [The IFP Statute]’s term ‘frivolous,’ when applied to a complaint, embraces not only the

inarguable legal conclusion, but also the fanciful factual allegation.” Neitzke v. Williams, 490

U.S. 319, 325 (1989). In fact, the Court said that the IFP Statute




                                                    7
      Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.32 Page 8 of 13




                  accords judges not only the authority to dismiss a claim based on
                  an indisputably meritless legal theory, but also the unusual power
                  to pierce the veil of the complaint’s factual allegations and dismiss
                  those claims whose factual contentions are clearly baseless.
                  Examples of the former class are claims against which it is clear
                  that the defendants are immune from suit . . . and claims of
                  infringement of a legal interest which clearly does not exist . . . .
                  Examples of the latter class are claims describing fantastic or
                  delusional scenarios . . . .

Id. at 327-28; see also Denton v. Hernandez, 504 U.S. 25, 33 (1992); Bellmon, 935 F.2d at

1108-10.

                                              ANALYSIS

         As noted above, before the court are: (1) the review of Mr. Schoppe’s complaint 20 under

the authority of the IFP Statute, and (2) Mr. Schoppe’s motion to “allow a book” as an exhibit to

his complaint 21 and motion for preliminary injunctive relief. 22 The court will address those

matters in turn. Based upon the following analysis, the court concludes that this action should be

dismissed with prejudice under the authority of the IFP Statute and that Mr. Schoppe’s motions

should be denied.

I.       Review of Mr. Schoppe’s Complaint Under the IFP Statute.

         Mr. Schoppe’s complaint should be dismissed because it fails to state a claim upon which

relief can be granted and is frivolous. Each reason for dismissing the complaint is addressed in

order below.




20
     ECF No. 3.
21
     ECF No. 4.
22
     ECF No. 6.

                                                    8
      Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.33 Page 9 of 13




           A.     Mr. Schoppe’s Complaint Fails to State Claims Upon Which Relief Can Be
                  Granted.

           After reviewing Mr. Schoppe’s complaint, the court concludes that all the factual

allegations therein are conclusory in nature and, therefore, fail to satisfy the minimum pleading

standards required under Rule 8(a)(2) and Rule 12(b)(6). Mr. Schoppe fails to make any specific

allegations about Defendants’ alleged actions. Instead, he makes only conclusory allegations

devoid of any factual support or enhancement. Thus, he has failed to make sufficient allegations

to state any claims upon which relief can be granted. Bellmon, 935 F.2d at 1110 (providing that

the “broad reading” accorded to a pro se plaintiff’s complaint “does not relieve the plaintiff of

the burden of alleging sufficient facts on which a recognized legal claim could be based” and that

“conclusory allegations without supporting factual averments are insufficient to state a claim on

which relief can be based”).

           Even if factually supported, Mr. Schoppe’s causes of action still fail to state a claim

because they fail as a matter of law. His claims for “UNLAWFUL VIOLATION OF THE

SEPARATION OF POWERS THROUGH ADMINISTRATIVE AGENCIES POWERS” 23 and

“BUREAUCRATIC ABUSES” 24 are not recognized causes of action and, therefore, must fail.

Mr. Schoppe’s only other remaining substantive cause of action is for “PHYSICAL, MENTAL,

EMOTIONAL, SPIRITUAL, FINANCIAL, SOCIAL, ECONOMIC, AND PROFESSIONAL




23
     ECF No. 3 at 4.
24
     Id.

                                                     9
     Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.34 Page 10 of 13




DAMAGES.” 25 Even if the court were to construe that claim as a cognizable tort claim, it would

fail for two reasons. First, to the extent it is a state-law tort claim, this court should decline to

exercise supplemental jurisdiction over it because Mr. Schoppe has not stated any cognizable

federal claims. 28 U.S.C. § 1367(c)(3); Andrews v. Andrews, No. CIV-05-0110-HE, 2006 WL

771578, at *2 (W.D. Okla. Mar. 27, 2006) (“[B]ecause the complaint fails to state a federal

claim, to the extent it does allege a claim or claims under state law, the court declines to exercise

its supplemental jurisdiction to consider them.”). Second, to the extent it could be liberally

construed as a claim against the United States under the Federal Tort Claims Act (“FTCA”), Mr.

Schoppe has failed to allege that he has exhausted the prerequisites to maintain such a claim.

Glaser v. City, Cnty. of Denver, Colo., No. CIVA08CV02269LTBBNB, 2010 WL 936093, at *4

(D. Colo. Jan. 28, 2010) (providing that “[i]n order to maintain a claim under the FTCA, a

plaintiff must comply with several strictly construed prerequisites to suit” and dismissing the

plaintiff’s FTCA claim based, in part, upon his failure to demonstrate that he exhausted his

administrative remedies), report and recommendation adopted, No. CIVA08CV02269LTBBNB,

2010 WL 936083 (D. Colo. Mar. 15, 2010).

           For those reasons, the court concludes that Mr. Schoppe’s complaint fails to state claims

upon which relief can be granted. Having reached that conclusion, the court again recognizes

that it may dismiss Mr. Schoppe’s complaint for failure to state claims upon which relief can be

granted only if “it is obvious that [he] cannot prevail on the facts he has alleged and it would be




25
     Id.

                                                   10
      Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.35 Page 11 of 13




futile to give him an opportunity to amend.” Kay, 500 F.3d at 1217 (quotations and citation

omitted). The court concludes that it would be futile to provide Mr. Schoppe with an opportunity

to amend his complaint because, given the analysis set forth above, Mr. Schoppe could not

provide any additional, plausible allegations that would save any of his claims from dismissal.

         B.       Mr. Schoppe’s Complaint Is Frivolous.

         The court also concludes that Mr. Schoppe’s complaint is frivolous. As noted above, the

IFP Statute’s term “frivolous” includes complaints that contain “fanciful factual allegation[s],”

Neitzke, 490 U.S. at 325, that “rise to the level of the irrational or the wholly incredible, whether

or not there are judicially noticeable facts available to contradict them.” Denton, 504 U.S. at 33.

The term “frivolous” also includes complaints containing “claims of infringement of a legal

interest which clearly does not exist.” Neitzke, 490 U.S. at 327. Based upon the foregoing

summary of Mr. Schoppe’s complaint, the court concludes that it falls squarely within those two

categories. Therefore, his complaint should be dismissed as frivolous under the IFP Statute.

II.      Mr. Schoppe’s Motions Should Be Denied.

         Mr. Schoppe has filed a motion to “allow a book” as an exhibit to his complaint 26 and a

motion for preliminary injunctive relief. 27 Both of those motions should be denied.

         Mr. Schoppe’s first motion should be denied because he makes no effort to explain how

the book is relevant to his complaint. Furthermore, given the court’s analysis of Mr. Schoppe’s




26
     ECF No. 4.
27
     ECF No. 6.

                                                 11
     Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.36 Page 12 of 13




complaint above, the court does not see how consideration of the book could possibly save his

claims from dismissal.

         Mr. Schoppe’s second motion should likewise be denied. To succeed on a motion for

preliminary injunction, Mr. Schoppe must show, among other things, that he is likely to succeed

on the merits of this claims. Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005)

(providing that a required element for a preliminary injunction is substantial likelihood of

success on the merits). Consistent with the foregoing analysis of Mr. Schoppe’s complaint, the

court concludes that he cannot establish a substantial likelihood of success on the merits of his

claims. Therefore, he is not entitled to a preliminary injunction. 28

                         CONCLUSION AND RECOMMENDATION

         Based on the foregoing, the court concludes that Mr. Schoppe’s complaint fails to state

claims upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). The court also

concludes that Mr. Schoppe’s complaint is frivolous in nature. Id. § 1915(e)(2)(B)(i). For those

two reasons, IT IS HEREBY RECOMMENDED that this action be DISMISSED WITH

PREJUDICE under the authority of the IFP Statute. Id. § 1915(e)(2)(B)(i)-(ii).

         IT IS FURTHER RECOMMENDED that Mr. Schoppe’s motion to “allow a book” as an

exhibit to his complaint 29 and motion for preliminary injunctive relief 30 be DENIED.




28
  This reasoning applies with equal weight to the request for injunctive relief in Mr. Schoppe’s
complaint.
29
     ECF No. 4.
30
     ECF No. 6.

                                                 12
  Case 1:20-cv-00082-DB Document 7 Filed 09/14/20 PageID.37 Page 13 of 13




       Copies of this Report and Recommendation are being sent to all parties, who are hereby

notified of their right to object. Id. § 636(b)(1); Fed. R. Civ. P. 72(b). The parties must file any

objection to this Report and Recommendation within 14 days after being served with a copy of

it. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Failure to object may constitute waiver of

objections upon subsequent review.

       DATED September 14, 2020.

                                               BY THE COURT:




                                               JARED C. BENNETT
                                               United States Magistrate Judge




                                                 13
